Case 1:19-mj-00281-KLM Document 1 Filed 12/18/19 USDC Colorado Page 1 of 2

AQ 442 (Rev. 01/09) Arrest Warrant

UNITED STATES DISTRICT COURT
for the
Middle District of Pennsylvania

United States of America

 

 

v. )
Vincent SBANO caseNo. 5:19 MV B2
)
)
Defendant
ARREST WARRANT

To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) Vincent SBANO oo
who is accused of an offense or violation based on i the following document filed with the court:

 

(J Indictment © Superseding Indictment O Information © Superseding Information os Complaint
C1 Probation Violation Petition © Supervised Release Violation Petition O Violation Notice ( Order of the Court

This offense is briefly described as follows:
18 U.S.C. 1073 Unlawful Flight to Avoid Prosecution

Date: Dee. 10,2019 Jet Agi

 

 

 

 

City and state: _ Wilkes-Barre, PA rh who, Tr
ny, Ss. tales’ tales deirdre oe Turd ye
Return
This warrant was received on (date) , and the person was arrested on (date)

at (city and state}

 

Date:

 

 

Arresting officer's signature

 

Printed name and title

 

 

 
Case 1:19-mj-00281-KLM Document1 Filed 12/18/19 USDC Colorado Page 2 of 2
Case 5:19-mj-00083-JFS Document1 Filed 12/10/19 Page 1 of 1

AO 91 (Rev. 08/09) Criminal Complaint Wy, &y

 

    
 
 

 

UNITED STATES DISTRICT COURT de, S8
for the “Gp CC / 0 Re
Middle District of Pennsylvania M < Yg &
; | C&R
United States of America ) Y,
Vv. ) ' —_

Vincent SBANO Jr. )  Caseno. SiH BD
)
)
)

Defendant(s)
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of __ 05/18/2016 TO THE PRESENT in the county of Monroe in the
MIDDLE District of PENNSYLVANIA , the defendant(s) violated:

Code Section Offense Description
18 U.S.C. 1073 Unlawful Flight to Avoid Prosecution (UFAP)

This criminal complaint is based on these facts:
SEE ATTACHED AFFIDAVIT OF Deputy U.S. Marshal Matthew Little

@ Continued on the attached sheet.

 

Complamant 's signature

Matthew J. Little Deputy U.S. Marshal

Printed name and title

Sworn to before me and signed in my presence.

 

Date: Dec. /0, 2014 ek ihe

City and state: Wilkes-Barre, PA Hon. Joseph F. Saporito, US Magistrate Judge
Printed name and title
